

ENSCO PLC 2018 LONG-TERM INCENTIVE PLAN
EXECUTIVE
NOTICE AND ACCEPTANCE OF PERFORMANCE UNIT AWARD
You have been granted the following award (the “Award”) of Performance Units
pursuant to the Ensco plc 2018 Long-Term Incentive Plan (as the same may be
amended from time to time, the “Plan”).
Name of Grantee:    ___________________ (the “Grantee”)
Type of Grant:    Performance Unit Award
Date of Grant:    ___________________
Performance Period:    31 March 2020 – 30 September 2022
Dollar Target Amount of Performance Unit Award:     ___________________ (the
“Target Amount”)
Form of Payment:    Periodic Cash Payments
Performance Goals and Weighting:    As set forth in the attached Appendix.
The terms of the Award referenced herein are subject to the provisions of both
this Notice and Acceptance of Performance Unit Award (the “Grant Notice”) and
the attached Executive Performance Unit Award Agreement Terms and Conditions
(the “Terms and Conditions”, and together with this Grant Notice, the
“Agreement”), the Plan, and the Company’s procedures regarding the withholding
of tax on awards granted under the Plan. Capitalized terms not otherwise defined
in the Agreement shall have the meanings given to them given to them in the
Plan.
The Terms and Conditions are provided herewith. The Plan and Plan prospectus are
available to you through the Corporate Compensation Department in Houston and
may be accessed on the Merrill Lynch Benefits OnLine® website.
Any income resulting from cash payments under the Award is subject to the Plan’s
withholding provisions and the Company’s procedures regarding taxation of equity
awards which may require cooperation by covered expatriates in arranging for
satisfaction of required withholding, and may obligate such employees to make
tax equalization and hypothetical tax payments to the Company (or a subsidiary
of the Company) in satisfaction of governmental or employer required
withholding. Subsequent to any U.S. tax filings by expatriate employees, all tax
refunds or tax savings resulting from foreign tax credits must be promptly
returned or reimbursed to the Company (or a subsidiary of the Company) pursuant
to these procedures.
You must generally continue as an employee of the Company or a subsidiary of the
Company through the actual payment date of any portion of the Award to become
entitled to the cash payment under the Award.


1

--------------------------------------------------------------------------------




The Award is subject to forfeiture under certain circumstances, and your
entitlements thereunder may be limited in the event of a termination of
employment with the Company or its subsidiaries. Furthermore, any cash payments
received under this Award is subject to the “Return of Proceeds” provisions,
which apply to these grants in the event you engage in competitive activity
within the one-year period following your termination, as further described in
the Terms and Conditions.
By electronically signing this Grant Notice, you hereby agree to accept the
above Award pursuant to the provisions of the Plan and the Agreement and, for
covered expatriates, to cooperate with the Company and its subsidiaries
regarding required withholding and tax equalization and hypothetical tax
payments required under the procedures regarding taxation on awards under the
Plan. Your electronic signature also serves to acknowledge receipt of the Plan
and the Agreement.
Please return this original signed document to the Corporate Compensation
Department in Houston no later than 31 March, 2020.
ACCEPTED AND AGREED
[E-signature of Grantee]
[Date]


2

--------------------------------------------------------------------------------






ENSCO PLC 2018 LONG-TERM INCENTIVE PLAN
EXECUTIVE
PERFORMANCE UNIT AWARD AGREEMENT
TERMS AND CONDITIONS
The Board of Directors (the “Board”) of Valaris plc, a public limited company
incorporated under the laws of England and Wales (the “Company”), has adopted
the Ensco plc 2018 Long-Term Incentive Plan (as the same may be amended, the
“Plan”), and adopted Annex 1 to the Plan. (In this document, references to the
Plan shall be taken to include Annex 1 to the Plan.) In furtherance of the
purposes of the Plan and pursuant thereto, a performance unit award (the
“Award”) has been granted under the Plan to the grantee (the “Grantee”) as
specifically described in the Notice and Acceptance of Performance Unit Award
Agreement (the “Acceptance Agreement”), which must be executed by the Grantee by
the date specified in the Acceptance Agreement to reflect his or her acceptance
of the following Terms and Conditions:
1.Grant Of Award. The Company hereby grants this Award to the Grantee, subject
to the terms, conditions and restrictions set forth in the Plan and those
specified herein. The target dollar amount that may become payable under this
Award is specified in the Acceptance Agreement. The actual dollar amount subject
to this Award that may be earned is up to 250% (or as low as 0%) of the Target
Amount set out in the Grant Notice, with the final amount to be dependent upon
the achievement of the performance goals and objectives during the Performance
Period as set forth in the attached Appendix (the “Performance Requirements”),
which Appendix is hereby incorporated into this Agreement by reference. The
Acceptance Agreement and the terms, conditions and restrictions set forth
herein, including the Appendix, shall collectively constitute the Award
Agreement for this Award (the “Agreement”).
2.    Non-Transferability; Vesting. The amount, if any, which becomes payable
pursuant to this Award may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner during the Performance Period, other
than by (a) the executor or administrator of the Grantee’s estate in the event
of the Grantee’s death, or (b) a U.S. state court pursuant to a qualified
domestic relations order, as defined under Code Section 414(p), that expressly
refers to this Award (“QDRO”). The amount, if any, which becomes payable
pursuant to this Award shall not be assignable by operation of law or subject to
execution, attachment or similar process. Any attempted sale, pledge,
assignment, hypothecation, transfer or other disposition of the amount, if any,
which becomes payable pursuant to this Award contrary to the provisions of this
Agreement or the Plan, and the levy of any execution, attachment or similar
process upon that amount, shall be null and void and without force or effect. No
transfer of this Award via enforcement of a QDRO, via a will, or by the laws of
descent and distribution, shall be effective to bind the Company unless the
Company shall have been furnished written notice thereof and an authenticated
copy of the QDRO or will (as applicable) and/or such other evidence as the
Committee may deem necessary, in its discretion, to establish the validity of
the transfer. The transfer to the executor or administrator of the Grantee’s
estate shall be binding upon the executors, administrators, heirs and successors
of the Grantee.


3

--------------------------------------------------------------------------------




The lapse of the restrictions on this Award shall be subject to acceleration on
the terms and conditions stated in the Plan and in Section 3 hereof.
3.    Payment and Termination of Employment.
(a)    Payment of Awards. Except as provided in Sections 3(b)-(f) below, upon
the Committee’s written certification that any payment is due under this Award,
the Grantee shall be entitled to the payment of the amount certified by the
Committee if the Grantee remains continuously employed by the Company or a
Subsidiary through the actual payment of such amount. Subject to prior
compliance with Section 6 below, payments under this Award shall be made in
cash. Payments of the Award shall be made in approximately 6-month increments
throughout the Performance Period, as soon as administratively feasible
following written certification by the Committee of (1) the achievement of the
Performance Requirements for such period and (2) what payment is due under this
Award.
(b)    Retirement; Termination of Employment without Cause. If the Grantee
incurs a Separation from Service by reason of Retirement (as defined below) or a
termination of Employment by the Company or a Subsidiary without Cause during
the Performance Period, any portion of this Award allocated to any remaining
Determination Date(s) (as defined in the Appendix) shall be earned on a pro rata
basis by (i) comparing the actual level of performance for such Determination
Date to the specific targets related to the Performance Criteria established by
the Committee for that Determination Date, and then (ii) multiplying each such
amount by a fraction, the numerator of which is the number of months in the
Performance Period that had elapsed as of the date of the Grantee’s Separation
from Service and the denominator of which is thirty (30). Any amounts earned but
not yet paid hereunder with respect to any Determination Date(s) occurring prior
to the date of such Retirement or termination of Employment, shall remain
outstanding and shall be paid in the ordinary course when such amounts would
have otherwise vested under the Appendix. For the avoidance of doubt, no payouts
shall be accelerated hereunder by virtue of the Grantee’s Retirement or
termination of Employment by the Company or a Subsidiary without Cause.
(c)    Death or Disability. If the Grantee incurs a Separation from Service by
reason of his or her death or Disability during the Performance Period, 100% of
the Grantee’s Target Amount shall be deemed earned (regardless of actual
performance), and the Grantee shall be entitled to payment of such Target Amount
reduced (but not below $0) by any payments made hereunder prior to the Grantee’s
death or Disability. If a Grantee’s employment is terminated during the
Performance Period because of his or her death, any payment provided by the
Company in settlement of this Award shall be made to the executor or
administrator of the Grantee’s estate. Except as provided in Section 3(f), the
Grantee (or such other individual or estate in the event of his or her death)
shall receive payment of the amount determined pursuant to this Section 3(c)
within sixty (60) days following the date of the Grantee’s Separation from
Service.
(d)    Other Separation from Service. Except as provided in Section 3(e) hereof,
if the Grantee incurs a Separation from Service for any reason other than
Retirement, termination of Employment by the Company or a Subsidiary without
Cause, Disability, or death during the Performance Period or before the
Grantee’s Award has been paid in full to the Grantee, then the Grantee shall
forfeit the unpaid portion of this Award and shall not be entitled to receive
any future


4

--------------------------------------------------------------------------------




payments under the Plan with respect to this Award. If the Grantee’s Employment
is terminated for Cause at any time, any unpaid portion of the Award will
immediately be forfeited upon such termination of Employment and Grantee shall
repay the Company any previously paid amounts under this Award.
(e)    Change in Control. Notwithstanding the foregoing and subject to the
provisions of this Section 3(e), in the event of a Change in Control and
Grantee’s subsequent Separation from Service within two (2) years following the
effective date of such Change in Control due to (i) the involuntary termination
of the Grantee’s Employment without Cause, or (ii) voluntary termination of the
Grantee’s Employment with the Company and all of its Subsidiaries within thirty
(30) days of his or her discovery of the occurrence of one or more events which
constitute Good Reason, 100% (or, if greater, the average of the payout
percentages that actually applied for any Determination Dates completed prior to
the date of such Change in Control) of the Grantee’s Target Amount shall be
deemed earned (regardless of actual performance), and the Grantee shall be
entitled to payment of such Target Amount reduced (but not below $0) by any
payments made hereunder prior to the Grantee’s Separation from Service. In the
event of the occurrence of any event that constitutes Good Reason, and in the
event that Grantee wishes to resign from his or her employment on the basis of
the occurrence of such event, the Grantee shall give written notice of his or
her proposed resignation, and the successor corporation shall have a period of
thirty (30) days following its receipt of such notice to remedy the breach or
occurrence giving rise to such proposed resignation. In the event the successor
corporation fails to so remedy said breach or occurrence by expiration of said
30-day period, the Grantee shall be deemed to have terminated his or her
Employment for Good Reason pursuant to this Section 3(e) and shall be treated as
if his or her Employment has been terminated without Cause. Except as provided
in Section 3(f), the Grantee shall receive payment of the amount determined
pursuant to this Section 3(e) within sixty (60) days following the date of the
Grantee’s Separation from Service.
(f)    Specified Employee. Notwithstanding the date of payment specified by
Section 3(b), 3(c) (in the case of Disability) or 3(e) above, if the Grantee is
a Specified Employee on the date that he or she incurs a Separation from Service
then, to the extent required under Section 409A of the Code and the Treasury
regulations and other authoritative guidance issued thereunder (“Section 409A”),
payment of that amount shall not be made until the date which is upon the
earlier of (i) the Grantee’s date of death, or (ii) six (6) months after the
date that he or she incurs a Separation from Service (the “Six Month Date”), or
as soon as administratively practicable thereafter that is within 30 days after
the Six Month Date.
For purposes of this Section 3(f), “Specified Employee” shall be determined in
accordance with Section 409A and shall mean an Employee for each twelve
(12)-consecutive month period that begins on any April 1 and immediately follows
a calendar year during which such Employee was, at any time during that calendar
year (i) an officer of the Company or any Subsidiary having annual compensation
greater than $185,000 (as adjusted under Section 416(i)(1) of the Code); (ii) a
more than five-percent owner of the Company or any Subsidiary; or (iii) a more
than one-percent owner of the Company or any Subsidiary having annual
compensation from the Company and all Subsidiaries of more than $150,000. For
this purpose, “annual compensation” shall mean annual compensation as defined in
Section 415(c)(3) of the Code, which includes amounts contributed by


5

--------------------------------------------------------------------------------




the Company and all Subsidiaries pursuant to a salary reduction agreement which
are excludable from the Grantee’s gross income under Section 125, 402(e)(3),
402(h)(1)(B), 408(p)(2)(A)(i), 457 or 403(b) of the Code, and elective amounts
that are not includible in the gross income of the Grantee by reason of Section
132(f)(4) of the Code. For this purpose, no more than 50 Employees (or, if
lesser, the greater of three or ten percent of the Employees) shall be treated
as officers. The constructive ownership rules of Section 318 of the Code (or the
principles of that section, in the case of an unincorporated Subsidiary) shall
apply to determine ownership in each Subsidiary.
4.    Employment Relationship. For purposes of this Agreement, Employment shall
have the meaning given to it in the Plan.
(a)    “Retirement” means Grantee’s Separation from Service (as defined in
Section 4 below) as a result of the Grantee’s termination of Employment not for
Cause on or after his or her Normal Retirement Age, but not by reason of
Grantee’s death, Disability, or within two years following a Change in Control
for Good Reason.
(b)    “Normal Retirement Age” means the later of (i) Grantee’s 65th birthday,
or (ii) the date Grantee has credit for at least twenty (20) years of employment
as determined by the Committee. The Committee, in its discretion, may consider
Grantee to have retired on or after Grantee’s Normal Retirement Age if Grantee’s
employment terminates after his or her 62nd birthday but prior to satisfying the
requirements specified in the preceding sentence.
(c)    “Separation from Service” means “separation from service” within the
meaning of Section 409A from the Company and all of its Subsidiaries.
Any question as to whether and when there has been a Separation from Service,
and the cause of any termination of Employment, shall be determined by the
Committee, in its discretion, and its determination shall be final, conclusive
and binding on the Grantee and all other interested persons.
5.    Nature of Grant. In accepting this Award, the Grantee acknowledges,
understands and agrees that:
(a)    The Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time to the extent permitted by the Plan.
(b)    The grant of this Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of performance unit
awards or other awards, or benefits in lieu of performance unit awards or other
awards, even if performance unit awards or other awards have been granted in the
past.
(c)    All decisions with respect to future grants of other awards, if any, will
be at the sole discretion of the Company.


6

--------------------------------------------------------------------------------




(d)    This Award and the Grantee’s participation in the Plan shall not create a
right to Employment or be interpreted as forming an Employment or service
contract with the Company or any of its Subsidiaries and shall not interfere
with the ability of the Company or any of its Subsidiaries, as applicable, to
terminate the Grantee’s Employment or service relationship (if any) at any time.
(e)    The Grantee is voluntarily participating in the Plan.
(f)    This Award and the amount payable pursuant to this Award are not intended
to replace any pension rights or compensation.
(g)    This Award and the amount payable pursuant to this Award, and the income
and value of same, are not part of normal or expected compensation for purposes
of calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments.
(h)    No claim or entitlement to compensation or damages shall arise from
forfeiture of this Award resulting from the Grantee ceasing to provide
Employment or other services to the Company or any of its Subsidiaries (for any
reason whatsoever, whether or not it is later found to be invalid or in breach
of employment laws in the jurisdiction where the Grantee is employed or the
terms of the Grantee’s employment agreement, if any). In consideration of the
grant of this Award to which the Grantee is otherwise not entitled, the Grantee
irrevocably agrees, other than in the event of Company’s breach of this
Agreement, to (i) not institute any claim against the Company or any of its
Subsidiaries in connection with this Agreement, (ii) waive the ability, if any,
to bring any such claim, and (iii) release the Company and its Subsidiaries from
any such claim. If, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan, the
Grantee shall be deemed irrevocably to have agreed not to pursue such claim and
agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claim.
(i)    Unless otherwise provided in the Plan or by the Company in its
discretion, this Award and the benefits evidenced by this Agreement do not
create any entitlement to have this Award or any such benefits transferred to,
or assumed by, another company, nor to be exchanged, cashed out, or substituted
for, in connection with any corporate transaction affecting the Shares.
(j)    The following provisions apply only if the Grantee is providing services
outside the United States:
(i)    this Award and amount payable pursuant to this Award are not part of
normal or expected compensation or salary for any purpose; and
(ii)    the Grantee acknowledges and agrees that neither the Company nor any
Subsidiary shall be liable for any foreign exchange rate fluctuation between the
Grantee’s local currency and the United States Dollar that may affect the value
of this Award or any amounts due to the Grantee with respect to the settlement
of this Award.


7

--------------------------------------------------------------------------------




6.    Tax Withholding. Awards under the Plan will be subject to withholding as
required by law. To the extent that the Grantee is subject to withholding of
federal, state, or local income taxes and/or other taxes or social insurance
contributions imposed by the country of residence or citizenship of the Grantee
or the country or residence of the Company or its Subsidiary which has the legal
relationship of employer and employee with the Grantee, or is obligated to the
Company or any of its Subsidiaries under the Company’s tax equalization or
hypothetical tax policies or specific agreements relating thereto (the “Employee
Taxes”), the Grantee shall, at such time as (i) the payment under this Award or
other amounts received pursuant to this Award first becomes includable in the
gross income of the Grantee for such Employee Taxes, or (ii) a withholding
obligation arises for the Company or any of its Subsidiaries with respect to
this Award, as applicable, pay to the Company or its designee, or make
arrangements satisfactory to the Committee or its designee regarding payment of,
any and all such Employee Taxes required to be withheld with respect to such
income and, if applicable, any amounts owed to the Company or its Subsidiaries
under its tax equalization or hypothetical tax policies or specific agreements
relating thereto.
Regardless of any action the Company or any of its Subsidiaries take with
respect to the Employee Taxes, the Grantee acknowledges that the ultimate
liability for all Employee Taxes is and remains the Grantee’s responsibility and
may exceed the amount actually withheld by the Company and a Subsidiary. The
Grantee further acknowledges that the Company and its Subsidiaries (a) make no
representations or undertakings regarding the treatment of any Employee Taxes in
connection with any aspect of this Award, including, but not limited to, the
grant of or lapse of the restrictions on this Award and any waiver of the
forfeiture provisions applicable to this Award; and (b) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of this
Award to reduce or eliminate the Grantee’s liability for Employee Taxes or
achieve any particular tax result.
Subject in each case to approval by the Committee or its designee and compliance
with all applicable law, the Grantee may elect to have any withholding
obligation of the Company or any Subsidiary satisfied, in whole or in part, by
(i) paying to the Company or a Subsidiary the amount of Employee Taxes in cash,
check or other cash equivalent; and/or (ii) having the Company withhold from any
amount payable under this Award or from any cash compensation payable to the
Grantee.
The Company may refuse to issue payment under this Award if the Grantee fails to
comply with the obligations in connection with Employee Taxes.
7.    Return of Proceeds. If (a) the Grantee engages in an activity that
competes with the business of the Company or any of its Subsidiaries within one
(1) year after (i) the Grantee’s voluntarily resignation or retirement from his
or her position as an Employee, or (ii) his or her status as an Employee was
terminated by the Company or a Subsidiary for Cause (either event constituting a
“Termination” for purposes of this Section 7), and (b) any portion of this Award
held by the Grantee had vested and become payable within one (1) year of the
date of Termination; then the Grantee shall remit to the Company, or its
designee, within five (5) business days of receipt of written demand therefor,
an amount in good funds equal to the sum of all cash payments received by the
Grantee in settlement of this Award.


8

--------------------------------------------------------------------------------




8.    Data Privacy. During the Grantee’s participation in the Plan, the Company
will have access to and process, or authorise the processing of, personal data
(as defined in the Data Protection Act 2018, the EU General Data Protection
Regulation 5419/16 and/or any implementing legislation (together, the “Data
Protection Laws”)) held and controlled by the Company and/or any its
Subsidiaries and relating to employees or customers of the Grantee’s employer,
the Company and/or any of its Subsidiaries, or other individuals. The Company
and its Subsidiaries will comply with the terms of the Data Protection Laws, and
the Company’s data protection policies issued from time to time, in relation to
such data.
The Company and each of its Subsidiaries and its or their employees and agents
may from time to time hold, process and disclose the Grantee’s personal data in
accordance with the terms of the data protection and privacy procedure in force
from time to time. The current version of the applicable procedure is available
on the Company’s intranet.
9.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
10.    Language. If the Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will take precedence.
11.    Notices. Notices delivered under this Agreement shall be delivered to the
Company at its principal office (Attention: General Counsel and Secretary), and
to the Grantee at such address as the Grantee shall designate in writing to the
Company.
12.    Binding Effect and Interpretation. This Agreement shall be binding upon
and inure to the benefit of any successors to the Company or to the Grantee. In
the event of conflict between this Agreement and the Plan, the terms of the Plan
shall control. All undefined capitalized terms used herein shall have the
meaning assigned to them in the Plan. The Board or the Committee shall have the
authority to construe the terms of this Agreement, and such determinations shall
be final and binding on the Grantee and the Company and its Subsidiaries. The
Grantee may obtain a copy of the Plan on the Merrill Lynch Benefits OnLine®
website or by contacting the Corporate Compensation Department in Houston.
13.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
14.    Waiver. The Grantee acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other Grantee.


9

--------------------------------------------------------------------------------




15.    Governing Law. This Agreement and all actions hereunder shall be governed
by and construed in accordance with the laws of England and Wales, without
regard to conflict of laws principles thereof.
16.    Appendix. Notwithstanding any provisions in this Agreement, this Award
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for the Grantee’s country. Moreover, if the Grantee relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to the Grantee, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with laws of the country where the Grantee resides
or facilitate the administration of the Plan. The Appendix constitutes part of
this Agreement.
17.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on participation in the Plan, on this Award and on any
Shares received as payment under the Plan, to the extent the Company determines
it is necessary or advisable in order to comply with laws of the country where
the Grantee resides or facilitate the administration of the Plan, and to require
the Grantee to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
18.    Section 409A. The Plan and this Agreement, and the benefits provided
hereunder, are intended to comply with Section 409A to the extent applicable
thereto, or with an exemption from the application of Section 409A.
Notwithstanding any provision of the Plan or this Agreement to the contrary, the
Plan and this Agreement shall be interpreted and construed consistent with this
intent. Notwithstanding the foregoing, the Company shall not be required to
assume any increased economic burden in connection therewith.
The Grantee consents to any amendment of this Agreement which the Company may
reasonably make in furtherance of such intention, and the Company shall promptly
provide, or make available to, the Grantee a copy of such amendment. Further, to
the extent that any terms of the Agreement are ambiguous, such terms shall be
interpreted as necessary to comply with, or an exemption under, Section 409A
when applicable.
Although the Company and the Plan Administrator intend to administer the Plan
and this Agreement so that they will comply with the requirements of Section
409A to the extent applicable, or with an exemption from the application of
Section 409A, neither the Company nor the Plan Administrator represents or
warrants that the Plan or this Agreement will comply with Section 409A or any
other provision of federal, state, local, or foreign law. Neither the Company or
any of its Subsidiaries, nor their respective directors, officers, employees or
advisers, shall be liable to any Grantee (or any other individual claiming a
benefit through the Grantee) for any tax, interest, or penalties the Grantee may
owe as a result of participation in the Plan, and the Company and its
Subsidiaries shall have no obligation to indemnify or otherwise protect any
Grantee from the obligation to pay any taxes pursuant to Section 409A. For
purposes of applying the provisions of Section 409A, each separately identified
amount to which a Grantee is entitled shall be treated as a separate payment.
[Appendix follows.]


10